PER CURIAM.
Affirmed on the authority of Airvac, Inc. v. Ranger Ins. Co., 330 So.2d 467 (Fla.1976). See Gordo v. Saad, 761 So.2d 1116 (Fla. 3d DCA 2000)(per curiam)(table).
The appellees’ motion for appellate attorney’s fees is granted against the appellant pursuant to the promissory note sued upon and against both the appellant and counsel under section 57.105, Florida Statutes (2000). The cause is remanded for the trial court to determine the amount and apportionment of those fees.
*573Affirmed. Motion for fees granted and remanded.